Reversed in part and rendered and Opinion filed November 9, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00769-CV

                       CRYSTAL SHERRARD, Appellant

                                          V.
                             SIGNAD, LTD., Appellee

                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                       Trial Court Cause No. 1118093

                                     OPINION

      In this restricted appeal, defendant-appellant Crystal Stewart challenges the
trial court’s judgment entered in favor of appellee SignAd, LTD following a one-
party bench trial.   To satisfy the error-on-the-face-of-the record element, she
lodges what amounts to a legal sufficiency challenge, claiming nothing in the
record establishes her liability to SignAd for its digital outdoor advertising contract
with Sometimes Spouse, LLC. Because we conclude the claims asserted against
Stewart (and upon which the trial court’s judgment is based) are not legally
supported by the face of the record, we reverse and render judgment in her favor.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

      In 2015 Sometimes Spouse executed an advertising contract with appellee
SignAd. Under the contract, SignAd would post advertisements for Sometimes
Spouse to appear on a shared-space digital billboard in Waco and Sometimes
Spouse would make regular monthly payments to SignAd for the service. As is
ordinary, customary, and necessary for such entities, both companies relied upon
actual human representatives, corporate officers, to perform the mundane yet
essential act of physically signing the contract. For Sometimes Spouse, its CFO
Crystal Stewart signed the contract, for SignAd, “AE” Mike Morrill.

      By SignAd’s account, payments were made by Sometimes Spouse, at best,
sometimes, and the account remained significantly unpaid after the performance
term was complete.

      On September 26, 2018, SignAd, Ltd. sued Sometimes Spouse LLC in the
County Court at Law Number Three of Harris County asserting three claims:
breach of contract, suit on a sworn account, and quantum meruit. The petition also
named Crystal Stewart as a defendant asserting the same claims against her.
SignAd’s petition is verified through the affidavit of its collection manager, Angie
Heckel, which attaches a copy of a single-page advertising contract with
Sometimes Spouse and a document showing the history of activity on Sometimes
Spouse’s account with SignAd.

      On November 11, 2018, the court set April 3, 2019 as the trial date. Later
that November, Stewart and Sometimes Spouse LLC both appeared in the case,
each filing their respective answers to the lawsuit.    Stewart’s answer generally
denies the allegations and is not verified.


                                              2
      On April 3, 2019, SignAd, Ltd appeared at trial. Stewart and Sometimes
Spouse LLC did not. SignAd presented one witness in support of its claims, and
one witness for attorneys’ fees. At the conclusion of trial, the trial court signed a
judgment in SignAd’s favor and against both Stewart and Sometimes Spouse LLC.

      Six months later, Stewart filed her notice of restricted appeal, her only filing
in the record other than her Answer.

                             II. RESTRICTED APPEAL

      A restricted appeal is for a party who did not participate at the hearing that
resulted in judgment and who did not file a post-judgment motion. Lanier v.
Stubblefield, 01-19-00816-CV, 2021 WL 1375793, at *1 (Tex. App.—Houston
[1st Dist.] Apr. 13, 2021, no pet.); Tex. R. App. P. 30. Restricted appeals under
Rule 30 replaced the former writ of error practice. Alexander v. Lynda’s Boutique,
134 S.W.3d 845, 849 (Tex. 2004)(“The writ of error procedure is now the
restricted appeal procedure in Texas Rules of Appellate Procedure 25.1, 26.1(c)
and 30”). To prevail, Stewart must establish that: (1) she filed her notice of
restricted appeal within six months after the judgment was signed; (2) she was a
party to the underlying lawsuit; (3) she did not participate in the hearing that
resulted in the complained-of judgment and did not timely file any post-judgment
motions or requests for findings of fact and conclusions of law; and (4) error is
apparent on the face of the record. Ins. Co. of State of Pa. v. Lejeune, 297 S.W.3d
254, 255 (Tex. 2009); Telezone, Inc. v. Kingwood Wireless, 14-15-00742-CV,
2016 WL 7436813, at *1 (Tex. App.—Houston [14th Dist.] Dec. 22, 2016, no
pet.). The first three requirements are jurisdictional and will preclude a party’s
right to seek relief by restricted appeal. See Ex parte E.H., 602 S.W.3d 486, 496
(Tex. 2020); Lanier, 2021 WL 1375793, at *1. The fourth requirement, error
apparent on the face of the record, is not jurisdictional, but instead goes to the

                                          3
merits. See E.H., 602 S.W.3d at 496. We address the three jurisdictional elements
first.

                            A. JURISDICTIONAL ELEMENTS

         Appellee does not contest the three jurisdictional elements and the record
before us shows that they are satisfied. First, Stewart was required to file her
notice of appeal within six months of the date of the trial court’s April 3, 2019
judgment. Stewart filed her notice of appeal on October 3, 2019, which cuts close,
but under our calculation rules is timely because the day the judgment was signed
is not included in calculating the six-month deadline. Texas Rule of Appellate
Procedure 4.1; see Clopton v. Pak, 66 S.W.3d 513, 515–16 (Tex. App.—Fort
Worth 2001, pet. denied) (concluding that appellant’s August 22 notice of
restricted appeal filed after the trial court’s February 22 dismissal order was signed
was timely filed).

         Second, although SignAd named “Crystal Sherrard” instead of “Crystal
Stewart” as the individual defendant in its lawsuit, Stewart voluntarily appeared as
a party when she answered the lawsuit and correctly identified herself as “Crystal
Stewart [formerly known as] Crystal Sherrard”. Therefore, she satisfies the “party
of record” requirement.

         We also conclude the third, “non-participant” requirement, is satisfied
because no post-judgment motion is in our record, and our record shows that
neither Stewart nor her co-defendant, Sometimes Spouse, LLC, attended or were
represented by counsel at the April 3, 2019 bench trial. Upon these undisputed
facts, we conclude that Stewart has satisfied the three jurisdictional components of
her restricted appeal.

                         B. ERROR ON THE FACE OF THE RECORD


                                          4
      We next reach the merits issue of the case, and consider whether there is
error on the face of the record.

1. Standard of Review

      When reviewing a restricted appeal, the “face of the record” consists of all
the papers on file, including the clerk’s record and reporter’s record, at the time
that the judgment was signed. Alexander, 134 S.W.3d at 848–49; In re K.M., 401
S.W.3d 864, 866 (Tex. App.–Houston [14th Dist.] 2013, no pet.). Review by
restricted appeal affords an appellant the same scope of review as an ordinary
appeal. Ex parte E.H., 602 S.W.3d 486, 495 (Tex. 2020), reh’g denied (June 19,
2020); Norman Communications v. Texas Eastman Co., 955 S.W.2d 269, 270
(Tex. 1997)(“Review by writ of error affords an appellant the same scope of
review as an ordinary appeal, that is, a review of the entire case”). Like an
ordinary appeal, but unlike a collateral challenge, extrinsic evidence may not be
considered. General Elec. Co. v. Falcon Ridge Apartments, 811 S.W.2d 942, 944
(Tex. 1991)(“The rule has long been that evidence not before the trial court prior to
final judgment may not be considered in a writ of error proceeding”). Appellate
review in a restricted appeal permits the courts of appeals to review legal and
factual insufficiency claims. Norman Communications, 955 S.W.2d at 270.

2. The face of the record

      The most significant portions of the record in this case consists of the
verified petition, the testimony at the April 3, 2019 hearing, and the court’s final
judgment.

                                   a. Verified Petition

      In its verified petition, SignAd included the affidavit of Angie Henckel. The
affidavit refers to “Defendant” (in the singular) as “Sometimes Spouse LLC and


                                          5
Crystal Sherrard”. The affidavit refers to a written contract and sworn account
executed between SignAd and “Defendant” and attaches as “Exhibit A-1”, what
Heckel describes as “the relevant Outdoor Advertising Contracts.” The entirety of
Exhibit A-1 consists of a single-page document titled “Contract for Digital
Outdoor Advertising”.

      Exhibit A-1 appears to be “Page 1 of 3” of a form contract (“Rev 06/20/14”)
generated by SignAd, with “SignAd Outdoor” appearing in the top left corner as a
header. Then further below, “Contract by Advertiser or by Agency on Behalf of
Advertiser”. The contract identifies the client as “Sometimes Spouse LLC” and
contains an address directly below.

      The essential terms of the contract appear filled out as entries to boxes
directly below.    They reflect an agreement that SignAd would provide an
advertising spot on a digital board (“Board #: 12405.1”) at a location in Waco near
Interstate 35, at a monthly net rate of “$450.00”, and a total contract amount of
“$5,400” for a term starting “1/1/2016” and ending “12/31/2016”. Below these
terms specific to the parties, the contract included form language in smaller text:

      Agency/Advertiser hereby contracts for the outdoor advertising
      services described upon the terms set forth above and on PAGE 2 of 2
      listed as Standard Terms. Contracts transmitted via electronic
      methods are to be treated as original contracts and are subject to the
      terms and conditions of this document. This contract is cancelable by
      SignAd with 15-days written notice if contract does not include a full
      spot, being shown 7-days per week. Contract signer agrees to pay to
      the order of SIGNAD, LTD in Houston, Harris County, Texas.
      Signer(s) accept full financial responsibility. Any advertising agency
      that executes this outdoor advertising contract understands and agrees
      that they are a principal to the contract and responsible for any and all
      payments. Payment terms are NET 10.
      The contract includes three separate boxes for the parties through their
representatives to sign the contract: one for the “CLIENT”, one for the “AGENCY”,
                                          6
and one for “SignAd, LTD” as indicated in the top left corner of the three
respective                                                                     boxes.




      With reference to Exhibit A-1, Heckel’s affidavit states “[t]he Outdoor
Advertising Contract provides that unpaid amounts due are subject to an eighteen
percent (18%) annual percentage rate.” However, Exhibit A-1 includes no such
term, express or implied.

      The affidavit also attaches as “Exhibit A-2” a document which Heckel
represents to be “all activity on the sworn accounts.” The entirety of Exhibit A-1
consists of a single-page document titled “Sometimes Spouse” with activity that
would appear to pertain to a single account. For a period beginning in April 2016
and ending May 2018, the document itemizes monthly billing amounts (“Amt
Billed”), payment amounts (“Payments”), financial charges (“FinChgs”),
outstanding balance of financial charges (“F/C O/S”), as well as running monthly
totals. The document reflects a total billed amount of $5,100, a total payment
amount of $1,150, and total financial charge amount of $1,473.

                    b. Reporter’s Record of April 3, 2019 Hearing

      At the start of the hearing SignAd’s counsel announced “ready”, represented
to the court that the case on file was a breach of contract case “as well as a suit on
account”, that he had provided notice to the defendants of the hearing. Neither

                                          7
Sometimes Spouse nor Stewart are named as appearing at the hearing. SignAd
proceeded to call Angie Heckel, the company’s account manager. Heckel testified
as follows:

       Q. I am showing you a contract which we have marked as Exhibit 1.1
       Is this the contract at issue in this case?
       A. Yes.
       Q. Who is the client on the contract and who has signed the contract?
       A. Sometimes Spouse signed by Crystal Stewart.
       Q. All right. And did the signer agree to pay the sign ad?
       A. Yes.
       Q. Did the signer agree to accept full responsibility in this case?
       A. Yes.
       Q. Okay. And was advertising provided under this contract?
       A. Yes.
       Q. What is the amount due under this contract? I am showing you
       what we’ve marked Exhibit 2. Do you have a dollar amount due on
       this contract?
       A. Yes.
       Q. And what is the dollar amount due on this contract?
       A. $5,423.
       After Heckel, SignAd’s attorney, Rich Melendez, gave sworn testimony
regarding his attorney’s fees. The trial court promptly announced that it would
enter judgment in favor of SignAd.

                                       c. Final Judgment

       The trial court’s final judgment recites that SignAd’s attorneys appeared
ready for trial, that Sometimes Spouse and Stewart did not appear at the hearing.
1
  Although Exhibits 1 and 2 were referred to at the hearing, no exhibits were offered or admitted
at the hearing. These exhibits, however, are part of the “record” since they were attached to
plaintiff’s original petition.

                                               8
The judgment recites that the court considered “the pleadings and papers on file in
this case, as well as the evidence presented in this matter”. The judgment is
rendered “in favor Plaintiff, SIGNAD LTD, against Defendants, Sometimes
Spouse LLC and Crystal Sherrard”, jointly and severally liable for “$5,423.00”,
prejudgment and post-judgment interest, and attorneys’ fees “$1,807.67”. The
judgment states that it “disposes of all claims and all parties”.

2. Is the court’s judgment supported by legally sufficient proof on the face of
the record?
      Stewart contends that the record conclusively demonstrates that she did not
incur personal liability as a matter of law, that she signed the SignAd contract in
her representative capacity as CFO for Sometimes Spouse, and that there is no
evidence that she was bound in any other way under the contract. SignAd contends
that because Stewart did not file a verified answer challenging its sworn-account
allegations, it’s verified petition established prima facie proof of its right to recover
from Stewart on its contract claim. SignAd further relies on the testimony at the
hearing as proof supporting its claim, contending that it established that Stewart
was contractually bound to the contract.        We consider the parties’ respective
contentions in the course of analyzing whether the court’s judgment contains
legally sufficient support on the face of the record.

      In determining whether SignAd presented evidence of a valid contract
giving rise to Stewart’s liability, we look to the relevant contract. See Mission
Grove, L.P. v. Hall, 503 S.W.3d 546, 552–53 (Tex. App.—Houston [14th Dist.]
2016, no pet.). The construction of an unambiguous contract presents a question of
law subject to de novo review. Tawes v. Barnes, 340 S.W.3d 419, 425 (Tex.2011);
ConocoPhillips Co. v. Noble Energy, Inc., 462 S.W.3d 255, 265–66 (Tex. App.—
Houston [14th Dist.] 2015), aff’d, 532 S.W.3d 771 (Tex. 2017).


                                           9
      Our primary concern is to ascertain and give effect to the written expression
of the parties’ intent. Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473
S.W.3d 296, 305 (Tex. 2015); Italian Cowboy Partners, Ltd. v. Prudential Ins. Co.
of Am., 341 S.W.3d 323, 333 (Tex. 2011). We afford terms their plain and ordinary
meaning unless the contract indicates that the parties intended a different meaning.
Dynegy Midstream Servs., Ltd. P’ship. v. Apache Corp., 294 S.W.3d 164, 168
(Tex. 2009). We consider the entire contract, respecting all provisions so that none
are rendered meaningless. Plains Expl. & Prod., 473 S.W.3d at 305. We also bear
in mind the particular business activity to be served, and when possible and proper
to do so, we avoid a construction that is unreasonable, inequitable, and oppressive.
Nat’l City Bank v. Ortiz, 401 S.W.3d 867, 878 (Tex. App.—Houston [14th Dist.]
2013, pet. denied) (op. on reh’g) (citing Frost Nat’l Bank v. L&F Distribs., Ltd.,
165 S.W.3d 310, 312 (Tex. 2005) (per curiam)). If a contract is unambiguous, we
enforce it as written without considering parol evidence for the purpose of creating
an ambiguity or giving the contract “a meaning different from that which its
language imports.” David J. Sacks, P.C. v. Haden, 266 S.W.3d 447, 450 (Tex.
2008) (per curiam).

      An agent who contracts for a disclosed principal is generally not liable on
the contract. Mission Grove, L.P. v. Hall, 503 S.W.3d 546, 552–53 (Tex. App.—
Houston [14th Dist.] 2016, no pet.); Mediacomp, Inc. v. Capital Cities Commc’n
Inc., 698 S.W.2d 207, 211 (Tex. App.—Houston [1st Dist.] 1985, no writ);
Restatement (Second) of Agency § 320 (“Unless otherwise agreed, a person
making or purporting to make a contract with another as agent for a disclosed
principal does not become a party to the contract.”). However, an agent may be
liable if she substitutes herself for the principal, or if she consents to liability in
addition to the principal. Hull v. S. Coast Catamarans, L.P., 365 S.W.3d 35, 45


                                          10
(Tex. App.—Houston [1st Dist.] 2011, pet. denied). This consent may be express
or can arise from the circumstances. Id.

      The face of the purported contract plainly shows an agreement between
SignAd and Sometimes Spouse involving advertising services to be provided by
SignAd for “Sometimes Spouse”, who in turn is bound to pay SignAd in
accordance with the terms of the contract. Handwritten signatures on the contract
reflect that each company executed the agreement through their respective
corporate officers, which for Sometimes Spouse was CFO Crystal Stewart.
Stewart is not otherwise identified as a party to the contract.

      As proof that the parties intended that Stewart would also be personally
liable under the contract, SignAd’s relies upon two contiguous sentences that
appear in the fine print in the center of the page: “Contract signer agrees to pay to
the order of SignAd, Ltd in Houston, Harris County, Texas. Signer(s) accept full
financial responsibility.” Though neither “contract signer” nor “signer” is defined
in the contract, and though Stewart was not named in the contract as the “signer”,
SignAd argues that this language binds the individual representative who signs the
contract. SignAd’s proposed interpretation, that this language establishes personal
liability to individual representative of the client, is not supported in consideration
of other provisions, and is contrary to judicial interpretation of similar provisions.
See Mission Grove, L.P. v. Hall, 503 S.W.3d 546, 552–53 (Tex. App.—Houston
[14th Dist.] 2016, no pet.) (finding similar language — “[t]he obligations under
this agreement are also the personal obligations of the builder representative
signing below”— ineffective to bind the company’s president who signed the
agreement, noting the absence of the representative’s name in the contract’s text);
see also, Prent v. rJET, L.L.C., No. 01–14–00408–CV, 2015 WL 1020207, at *2–4
(Tex. App.—Houston [1st Dist.] Mar. 5, 2015, no pet.) (mem. op.)(finding

                                           11
company’s president who signed contract not personally liable under contract
despite its language naming her as a “Lessee” and its statement certifying “I am
responsible for the operational contract of the aircraft” because construed as a
whole the contract was is not ambiguous and the president executed it in her
representative capacity.).

      The “signer” language does not reflect an intent to make Stewart (or any
officer who happened to sign the contract) on behalf of his or her company
personally liable. Read in context with the other parts of the form-contract, which
throughout contemplates the two possible types of signatories — type one, clients
or advertisers; and type two, agencies of advertisers — the form reflects SignAd’s
intent to have a single instrument signable by either type of entity, such that
SignAd could rely on payments to be made by the particular party that signed the
contract, whether that party ultimately be the client/advertiser or an agency used by
the advertiser. The alternate types of “signers” are referred to throughout the
single-page document. This is reflected in the title, “Contract by Advertiser or by
Agency on Behalf of Advertiser” and the alternate signature boxes available for
Client/Advertisers and Agencies on Behalf of Advertisers.

      Also, to make this liability clear to advertising agencies, the sentence
immediately following the two sentences containing the word “signer” states:
“Any advertising agency that executes this outdoor advertising contract
understands and agrees that they are a principal to the contract and responsible for
any and all payments.”       No similar conspicuous statement suggests that an
individual representative like Stewart, signing on behalf of her company that seeks
advertising services, should similarly understand and agree that she is a principal
to the contract and responsible for any and all payments.

      The only fair reading of the contract is that the term “signer” refers to the

                                         12
advertiser or agency executing, or signing, the contract. In this case, Sometimes
Spouse signed the contract, and accordingly is the only party that can reasonably
be construed as the “signer” referred to in the contract. JJJJ Walker, LLC v.
Yollick, 447 S.W.3d 453, 460 (Tex. App.—Houston [14th Dist.] 2014, pet.
denied)(Corporations can act only through individuals); see Mission Grove, L.P. v.
Hall, 503 S.W.3d at 552–53; see also, Prent v. rJET, L.L.C., No. 01–14–00408–
CV, 2015 WL 1020207, at *2–4.

         The Mediacomp, Inc. v. Capital Cities Commc’n, Inc.2 case cited by SignAd
deals with the respective obligations of a client-advertiser and advertising agency
owed to a broadcast company. In that case, part of Mediacomp’s business was
providing “media buying services, i.e., consulting with potential advertisers and
placing orders for advertisements with radio and television stations.” Id. at 209.
Mediacomp purchased advertising from KTRK for its client, Schlotzsky’s. Id. On
appeal, after review of significant evidence extrinsic to the contract the court of
appeals affirmed the trial court judgment finding the ad agency, Medicacomp,
liable for payments Schlotzsky’s did not make to KTRK. Id. at 211. Mediacomp
might be a relevant case had Stewart represented that she was an independent
advertising agent and signed under the “AGENCY” signature box, but it does not
support SignAd’s position with regard to Stewart’s position as Sometimes
Spouse’s corporate officer.

         Through its sworn account claim SignAd aims to bypass Stewart’s argument
that the face of the record reveals error under basic agency law. SignAd argues that
because Stewart did not file a verified denial she forfeited her right to deny the
“capacity” in which she was sued. In her reply, Stewart argues that SignAds
abandoned its sworn account claims at trial.

2
    698 S.W.2d 207, 209 (Tex. App.—Houston [1st Dist.] 1985, no writ).

                                               13
      A suit on a sworn account is not an independent cause of action. S. Mgmt.
Services, Inc. v. SM Energy Co., 398 S.W.3d 350, 353–54 (Tex. App.—Houston
[14th Dist.] 2013, no pet.). Rule 185, entitled “Suit on Account”, outlines a
procedure available “[w]hen any action ... is founded upon a[ ] ... claim ... for
personal service rendered, ... and is supported by the affidavit of the party, ... the
same shall be taken as prima facie evidence thereof, unless the party resisting such
claim shall file a written denial, under oath. A party resisting such a sworn claim ...
[who] does not timely file a written denial, under oath, ... shall not be permitted to
deny the claim ...” Tex. R. Civ. P. 185. When the procedure is followed, the
affidavit is taken as prima facie evidence of the claim unless the opposing party
filed a verified denial. Id. A party who does not file a sworn denial may not
dispute either the receipt of the items or services or the correctness of the stated
charges. See id.

      Some exceptions prevent application of the Rule’s procedural requirements,
and like the procedure, the exceptions are not new. See e.g., McCamant v. Batsell,
59 Tex. 363, 371 (1883) (applying the same procedure previously prescribed by
statute and holding that a surety was not required to file a sworn affidavit disputing
facts related to debtor’s payments to his creditors). When it appears from the
plaintiff’s account itself that the defendant was a stranger to the account, the
defendant need not file a sworn denial to contest liability. Tedder v. Gardner
Aldrich, LLP, 421 S.W.3d 651, 654 (Tex. 2013). The rationale for this exception is
rooted in the expectation that the defendant has personal knowledge of the basis of
the claim:

      The law does not permit, much less encourage, guesswork in
      swearing; and to require a defendant to swear that a transaction
      between a plaintiff and a third person, of which he may have no
      personal knowledge whatever, either did or did not occur in whole or
      in part, before he will be permitted to controvert the ex parte affidavit
                                          14
      of his adversary, would be to encourage swearing without knowledge,
      which is morally perjury, or in some cases to forego a just defense,
      which might be clearly established under the well settled rules of
      evidence.
McCamant, 59 Tex. at 371.

      The rationale for applying the exception carries forward to this case because
even though Stewart signed the contract on behalf of Sometimes Spouse, the trial
court could not presume that she, as an individual, retained any personal
knowledge of the status of Sometime Spouse’s account beyond the date that she
signed the contract. The only evidence showing that any amount is due is the
Exhibit reflecting the account activity on Sometime Spouse’s account, and we
cannot presume that she has knowledge facts occurring during the performance-
period of the contract. Because SignAd’s sworn account claim against Stewart is
based entirely on its account with Sometimes Spouse, to which we cannot presume
for purposes of Rule 185 that Stewart retained any personal knowledge of activity
on the sworn account, she was not required to file a sworn denial.     Id.; see also
Schuett v. Hufstetler, 608 S.W.2d 787, 788 (Tex. Civ. App.—Houston [14th Dist.]
1980, no writ)(president of company that invoices were made about the
construction of his personal residence was not required to file a sworn denial of
contractor’s claims technically related to corporate account).

      Because the proof supplied by SignAd plainly shows that the nature of
Stewart’s involvement in the advertising contract was that of a representative of
Sometime’s Spouse and acting on its behalf, we reject SignAd’s alternate
construction of the contract. The record provides no proof that Stewart was bound
by the contract, or that in the absence of a contract, that any advertising services
provided by SignAd were for Stewart, or accepted, used or enjoyed by Stewart.
See Hill v. Shamoun & Norman, LLP, 544 S.W.3d 724, 732–33 (Tex. 2018).

                                         15
Accordingly, none of the claims asserted by SignAd against Stewart and upon
which the court’s judgment based are supported by sufficient evidence.

      We therefore sustain Stewart’s complaint on appeal.

                                 III. CONCLUSION

      It is apparent from the face of the record that the trial court erred in granting
judgment against Stewart.     None of the claims asserted against Stewart were
supported by law or fact. Having sustained Stewart’s issue on appeal, we reverse
the trial court’s judgment in part, as it applies to Stewart, and render judgment
dismissing Stewart.




                                       /s/     Randy Wilson
                                               Justice

Panel consists of Justices Jewell, Poissant, and Wilson.




                                          16